       Case 3:17-cv-02183-MEM Document 70-1 Filed 08/21/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                  :
                                               :
                                  Plaintiff    :       CIVIL ACTION - LAW
                                               :
          v.                                   :
                                               :
SUSQUEHANNA COUNTY,                            :        NO. 3:17-CV-2183-MEM
                                               :
                                Defendant      :


ORDER

      AND NOW this ______ day of ________________________, 2020, upon

consideration of Motion In Limine Of Defendant Susquehanna County To

Preclude Plaintiff from advancing a claim at trial for loss of future earnings, it is

HEREBY ORDERED that said Motion is GRANTED.



                                               BY THE COURT:


                                               ____________________
